 

Exhibit 10.44

Advisor Services Agreement

This Advisor Services Agreement (“Agreement”) is effective as of December 21,
2017, by and between Sunesis Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Daniel N. Swisher, Jr. (the “Advisor”).

1.Appointment; Advisory Period.  The Advisor is hereby appointed to serve as a
strategic advisor to the Company’s Board of Directors (the “Board”), and the
Advisor, pursuant to the provisions of this Agreement, hereby agrees to assist
with an orderly transition and advise the Board on Advisor’s area of expertise
and experience (the “Services”). The Services will be rendered from time to time
as reasonably requested by the Board at times mutually acceptable to the Advisor
and the Board, beginning January 1, 2018, and continuing until December 31, 2018
(the “Advisory Period”), unless the appointment is terminated pursuant to
Section 4 hereof. The parties may mutually agree, by a written agreement signed
before the expiration date, to extend the Advisory Period beyond the expiration
date.

2.Consideration.

(a)Compensation.  On January 5, 2018 (the “Compensation Date”) Advisor shall
receive the following compensation: (i) a grant of shares of Company Common
Stock, the number of shares of which shall be equivalent in value to
Eighty-Three Thousand Three Hundred Thirty-Three Dollars and Thirty-Three Cents
($83,333.33), measured at fair market value as determined by the Board as of the
Compensation Date, and effective as of the Compensation Date; and (ii) a cash
payment in the amount of Forty-One Thousand Six Hundred Sixty–Six Dollars and
Sixty–Seven Cents ($41,666.67).  Advisor hereby acknowledges that Advisor has
not earned, and is not eligible to receive, any bonus compensation, including
without limitation any bonus under the Company’s 2017 Bonus Program adopted
March 22, 2017, for Advisor’s services to the Company during calendar year 2017.

(b)Continued Vesting.  Advisor’s Services under this Agreement shall be deemed
Continuous Service under the Company’s 2011 Equity Incentive Plan (the “Equity
Plan”), and as such, Advisor’s previous grants of options to purchase Company
equity, and other equity grants, shall continue to vest through the Advisory
Period and for so long as Advisor continues to provide Services to the
Company.  At the conclusion of the Advisory Period, any further vesting shall
cease, and Advisor shall have until the date three (3) months after the Advisory
Period expires to exercise vested options.  Except for the foregoing, all other
rights and obligations with respect to Advisor’s Company equity shall be as set
forth in the applicable stock option and restricted stock unit agreement(s),
grant notice(s) and the Equity Plan.  

3.Right to Contract; Conflict of Interest.  The Advisor hereby represents and
warrants to the Company that (a) the Advisor has full right and authority to
enter into this Agreement and to perform the Advisor’s obligations hereunder;
and (b) the execution and delivery of this Agreement by the Advisor and the
performance of the Advisor’s obligations hereunder will not conflict with or
breach any agreement, order or decree to which the Advisor is a party or by
which the Advisor is bound.

4.Termination of the Advisory Period. The Advisory Period may be terminated
before the expiration date, either by the Company or by the Advisor, only upon
material breach by the other party that remains uncured after a thirty (30)-day
cure period that commences on the date of written notice to the other party of
the material breach. The rights and obligations of Sections 5 though 9 will
survive any termination or expiration of the Advisory Period.

5.Company’s Proprietary Rights and Nondisclosure.  The Advisor has previously
executed and delivered to the Company the Company’s Confidential Information and
Invention Assignment Agreement (the “Confidentiality Agreement”) which shall
remain in full force and effect during the Advisory Period and govern Advisor’s
performance of Services.

1.

 

 

--------------------------------------------------------------------------------

 

6.No Improper Use of Materials; Noncompetition.  The Advisor agrees not to bring
to the Company or to use in the performance of Services any materials or
documents of a present or former employer of the Advisor (except the Company),
or any materials or documents obtained by the Advisor under a binder of
confidentiality imposed by reason of another of the Advisor’s relationships,
unless such materials or documents are generally available to the public or the
Advisor has authorization from such present or former employer or client for the
possession and unrestricted use of such materials. The Advisor understands that
the Advisor is not to breach any obligation of confidentiality that the Advisor
has to present or former employers or clients, and agrees to fulfill all such
obligations during the Advisory Period.  The Advisor further agrees that, during
the Advisory Period, the Advisor will not provide services of any kind to any
individual or entity that, directly or indirectly, would reasonably be
determined to be providing or developing any service or product that is
competitive to the Company’s business.

7.Independent Contractor; Relationship of Parties.  THE ADVISOR IS AN
INDEPENDENT CONTRACTOR, IS NOT AN EMPLOYEE OF THE COMPANY AND IS IN NO WAY
AUTHORIZED TO MAKE ANY CONTRACT, AGREEMENT, OBLIGATION OR REPRESENTATION ON
BEHALF OF THE COMPANY.  THE ADVISOR ACKNOWLEDGES THAT, AS AN INDEPENDENT
CONTRACTOR, THE COMPANY IS NOT RESPONSIBLE TO WITHHOLD INCOME OR EMPLOYMENT
TAXES FOR THE ADVISOR.  TAXES SHALL BE THE SOLE RESPONSIBILITY OF ADVISOR.
ADVISOR IS NOT ELIGIBLE FOR ANY EMPLOYEE BENEFITS THAT THE COMPANY PROVIDES TO
ITS EMPLOYEES FROM TIME TO TIME.

8.Governing Laws.  This Agreement shall be governed in accordance with the laws
of the State of California, without reference to conflicts of laws principles.

9.Entire Agreement.  This Agreement and the Confidentiality Agreement together
constitute the entire agreement between the Parties relating to this subject
matter and supersede all prior or contemporaneous oral or written agreements
concerning such subject matter.  The terms of this Agreement will govern all
Services undertaken by the Advisor for the Company.  This Agreement may only be
changed by mutual agreement of authorized representatives of the Parties in
writing.

 

2.

 

157768245 v1

--------------------------------------------------------------------------------

 

The parties have executed this Advisor Services Agreement as of the date first
above written.

 

Sunesis Pharmaceuticals, Inc.

 

 

By:

/S/ DAYTON MISFELDT

 

Dayton Misfeldt

 

Interim Chief Executive Officer

 

 

Address:

395 Oyster Point Boulevard, Suite 400

 

South San Francisco CA  94080

 

Daniel N. Swisher, Jr.

 

 

 

/S/ DANIEL N. SWISHER, JR.

Address:

 

 

 

Email:

 

 

Sunesis Pharmaceuticals, Inc.

Advisor Services Agreement – Signature Page

157768245 v1